Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-18 are pending in this office action. This action is responsive to Applicant’s application filed 05/02/2022.
Priority
3.	Applicant’s claim for the benefit of a continuation of 16744405, filed 01/16/2020 ,now U.S. Patent #11347757, 16744405 is a continuation of 15623713, filed 06/15/2017 ,now U.S. Patent #10572492, 15623713 is a continuation of 14874870, filed 10/05/2015 ,now U.S. Patent #9710521, 14874870 is a continuation of 13800536, filed 03/13/2013 ,now U.S. Patent #9177031,13800536 Claims Priority from Provisional Application 61680607, filed 08/07/2012 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 05/02/2022 (the filing date), but depending upon the specific material claimed, could be as early as 08/07/2012. 

Information Disclosure Statement
4.	The references listed in the IDS filed 05/26/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor or joint inventor of carrying out his invention. 
5. 	Claims 7-12 are rejected under 35 U.S.C. 112, second paragraph, asbeing indefinite for failing to particularly point out and distinctly claim the subject matterwhich applicant regards as the invention. Claim limitation "cause display of detailed content of a first ranked content channel page" in independent claim 7. Applicant has left several steps display the cause. 

Claims 1, and 13 are objected to because of the following informalities: The claim limitation “each content channel page relative to the data associated with the user such that different ranking are determined from the plurality of content channel pages for different users having different associated data; and transmitting an indication of the rankings to the user device, such that at least one of a browser of the user device or a homepage of the mobile application displays indicators associated with the content channel pages.” Include term(s) “such that”. Which make the claim scope is not limited by claim language (see MPEP 2111.04). 
Appropriate correction is required.

Claim 3 is rejected to under 37 CFR 1.75(c) as being in improper form because each claim does not ends with a period.
See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

Claims 3, 9, and 15 are rejected to because of the following informalities: 	The disclosure is rejected to because of the following informalities: undefined terms.  Since terms does not clear defined in the original Specification/Drawings make claims limitation indefinite for failing to particularly point out and distinctly claim the subject matter, some examples include “a map format or a list format”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,347,757. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-6 in Instant Application that are rejected by corresponding claim(s) in US Patent No. 10,572,492 claims 1-6.

Instant Application
US 11,347,757
1. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	receive an indication of data associated with a user, wherein the data is received from at least one of a user device, a remote third party system, a browser history, or a prior purchase history; 
 	receive a request from the user device to access at least one of a website or mobile application of a host system; 
 	in response to receiving the request from the user device to access at least one of the website or the mobile application of the host system, rank 
     a plurality of content channel pages hosted by the host system for potential display responsive to a request to access the host system, each of the plurality of content channel pages being associated with a respective category of content, wherein the plurality of content channel pages are ranked 
based on relevancy of the categories of content associated with each content channel page relative to the data associated with the user such that different ranking 
are determined from the plurality of content channel pages for different users having different associated data; and 
 	transmit an indication of the rankings to 

the user device, such that at least one of a browser of the user device or a homepage of the mobile application displays indicators 


associated with the content channel pages in an order based on the ranking, 
responsive to the request to access the at least one of the website or the mobile application of the host system.

2. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	cause display of detailed content of a first ranked content channel page.


3. The apparatus of claim 2, wherein the displayed detailed content is in a map format or a list format dependent on the respective content channel:

4. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	cause display of detailed content of a respective content channel page other than a defaulted content channel page in response to a user selection of the respective indicator.

5. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	select one of the plurality of content channel pages for suppression based on the ranking.

6. The apparatus of claim 1, wherein the data comprises a detected location of the user device, and the relevancy of the categories of content associated with each content channel page is based on the detected location of the user device.
1. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	receive an indication of data associated with a user, wherein the data is received from at least one of a user device, a remote third party system, a browser history, or a prior purchase history; 
 	receive a request from the user device to access at least one of a website or mobile application of a host system; 
in response to receiving the request from the user device to access at least one of the website or the mobile application of the host system, identify a home content channel page from 
      a plurality of content channel pages hosted by the host system for potential display responsive to a request to access the host system, each of the plurality of content channel pages being associated with a respective category of content, wherein the home content channel page is identified 
based on relevancy of the categories of content associated with each content channel page relative to the data associated with the user such that different home content channel pages are identified from the plurality of content channel pages for different users having different associated data; and

 	transmit an indication of the home content channel page to 
the user device, such that at least one of a browser of the user device or a homepage of the mobile application is defaulted to display the home content channel page comprising the content associated with the category and 
associated with the home content channel page 

responsive to the request to access the at least one of the website or the mobile application of the host system.

3. The apparatus of claim 2, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	cause display of detailed content of a respective content channel page other than the home content channel page in response to a user selection of the respective visual indication. 
 	




3. The apparatus of claim 2, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	cause display of detailed content of a respective content channel page other than the home content channel page in response to a user selection of the respective visual indication.

5. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	select one of the plurality of content channel pages for suppression.


6. The apparatus of claim 1, wherein the data comprises a detected location of the user 
device, and the relevancy of the content associated with each content channel page is based on the detected location of the user device.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-18 are merely an obvious variation of claims 1-18 of US Patent No. 11,347,757. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Motte et al. (US Patent Publication No. 2008/0071929 A1, hereinafter “Motte”) in view of Marquardt (US Patent Publication No. 2006/0069613 A1, hereinafter “Marquardt”).
As to Claim 1, Motte teaches the claimed limitations:
“An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:” as a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server (paragraph 0009). A web page which obtains its content using a content selection algorithm (paragraph 0088). Content may be aggregated together into so-called channels. The channels are modular web pages in their own right which bring together the best and most up-to-date content on a broad topic. These content channels may thus be provided to automatically aggregate the best features from the modular web pages (paragraph 0195). The apparatus comprising: data memory storing information defining an existing webpage; code memory storing implementable code; and a processor adapted to implement the code in the code memory, the code in the code memory (claim 213).
 	“receive an indication of data associated with a user, wherein the data is received from at least one of a user device, a remote third party system, a browser history, or a prior purchase history” as a history list may be generated, identifying the relationship between the new web page, the original web page, and any previous web pages that were used to generate either the original web page or another of said previous web pages (paragraph 0023). Embodiments provide tag clouds for rating individual web page components as well as entire web pages, and for rating individual users, a graphical user interface may be provided to show the history of tag cloud development, and/or demographic information on tag clouds (paragraph 0039). The users of the system interact with the web server platform, which stores modular web pages and dynamically generated keywords generated from individual stored modular web pages. For example, more keywords may be automatically generated by their associations with existing keywords. The set of keywords may also be enriched by behavioural information such as a user's browsing history, to improve targeting of adverts (paragraph 0102).
 	“receive a request from the user device to access at least one of a website or mobile application of a host system” as an instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server. The existing webpage is accessible over a network, e.g. the internet (paragraphs 0009-0010, 0360). Wherein the access level for each module comprises a setting to indicate whether the module is suitable for viewing on a mobile computing device (claim 22).
“transmit an indication of the rankings to the user device, such that at least one of a browser of the user device or a homepage of the mobile application displays indicators associated with the content channel pages in an order based on the ranking, responsive to the request to access the at least one of the website or the mobile application of the host system” as information may be output to a user, by retrieving tags from a tag store, where the tags are in one or more of the following categories: tags representing interests of a user; tags relating to published web page content of the user; tags relating to a web page that a user has most recently requested to view; and tags relating to topics for which a user has requested to received advertising material. Individual tags may be in multiple categories. Each individual tag of the retrieved tags may be provided with a score, where the score is determined using the number and type of categories in which the individual tag is included. A predetermined number of tags with the highest scores may be used to search an information database or index to locate information relating to these tags (paragraphs 0037-0038, 0046). The advert selection may be driven by the preferences of one or more particular viewer of the advert, and it may be driven by the location of the person viewing the advert, or other local factors, radio advertising may be driven by which types of people listen to the radio station, and which local area is served by the radio station. Where several transmitters for the same radio station are located in different areas, each transmitter may be set up to transmit different adverts within common advertising time slots, using an advert selection process according to geographical location into account when choosing an advert, in particular when combined with user preference (paragraph 0050). A user may start either by viewing a homepage of the system, which provides links for browsing through the available modular web pages, or alternatively a user may start by navigating to any one of the modular web pages, e.g. by following a link from other web sites, search engines, advertisements (paragraphs 0152-0153; see also figures 14 A-B).
 	Motte does not explicitly teach the claimed limitation “in response to receiving the request from the user device to access at least one of the website or the mobile application of the host system, rank a plurality of content channel pages hosted by the host system for potential display responsive to a request to access the host system, each of the plurality of content channel pages being associated with a respective category of content, wherein the plurality of content channel pages are ranked based on relevancy of the categories of content associated with each content channel page relative to the data associated with the user such that different ranking are determined from the plurality of content channel pages for different users having different associated data” 
 	Marquardt teaches network may be any other segment of the Internet or any other network, such as an email network, local area network or wide area network. In an embodiment, user is an individual user of network, user operates remote computer. Although only one user is illustrated, embodiments as any number of users may be present. Advertiser may target one, a group (e.g., category) of, or all users with a particular advertisement (paragraph 0029). This information may be stored in data structure, which is associated with the advertisement and which may be stored in database, the existence of or any particular contents of data structure. For example, data structure may also comprise other distribution channels, the advertiser's industry, a relevance score of the advertisement, content categories (e.g., gambling, alcohol), whether a keyword is to be broad or narrow (e.g., shoes keyword returns red shoes, green shoes, and shoes if broad, and only the latter if narrow). In an embodiment, database stores information on advertiser and if there are multiple advertisers, database stores information on all of the advertisers. For example, delivery module determines that a particular approved advertisement will be a banner ad that rotates among other banner ads. In an embodiment, rendering module determines how to present an approved advertisement. For example, rendering module sets certain specifications for the advertisement, including web page (paragraph 0034). FIG. 4 illustrates the process of determining whether to automatically approve, automatically reject, or manually verify the content of an advertisement. The automatic relevance filtering component/module examines the content of the advertisement or the content of a website that is linked from the advertisement, as well as the requested keyword with which the advertisement is to be associated, assigns a relevance score to the advertisement, and filters out advertisements that do not meet a predetermined threshold. For example, if advertiser was the florist in the above example and was attempting to associate its advertisement for Mother's Day bouquets with the cars keyword on a search engine, the relevance score would be relatively low, because flowers are not very related to cars (paragraph 0035). A relevance data field comprising a relevance score of the advertisement (claim 42). A content data field comprising a content category of the advertisement (claim 43).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Motte and Marquardt before him/her, to modify Motte category of content wherein the plurality of content channel pages are ranked based on relevancy of the categories of content associated with each content channel page because that would allow a publisher determines whether to automatically approve the proposed advertisement for publishing, automatically reject the proposed advertisement from being published as taught by Marquardt (paragraphs 0011). 

As to Claim 2, Motte teaches the claimed limitations:
“wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: cause display of detailed content of a first ranked content channel page” as (paragraphs 0007, 0033-0034, 0037-0040, 0043, 0212).
Marquardt teaches (paragraphs 0034-0035, claim 42). 
		
As to Claim 3, Motte teaches the claimed limitations:
 	“wherein the displayed detailed content is in a map format or a list format dependent on the respective content channel:” as (paragraphs 0047-0048; 0110, and figure 4).

As to Claim 4, Motte teaches the claimed limitations:
 	“wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: cause display of detailed content of a respective content channel page other than a defaulted content channel page in response to a user selection of the respective indicator” as (paragraphs 0007, 0043, 0212).
Marquardt teaches (paragraph 0038). 

As to Claim 5, Motte teaches the claimed limitations:
 “wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: select one of the plurality of content channel pages for suppression based on the ranking” as (abstract; paragraphs 0037, 0047-0048, 0058-0060, 0153, 0197-0198, 0206, 0226-0227, 0278).
Marquardt teaches (paragraphs 0034-0035, claim 42). 
		
 As to Claim 6, Motte teaches the claimed limitations:
 “wherein the data comprises a detected location of the user device, and the relevancy of the categories of content associated with each content channel page is based on the detected location of the user device” as (paragraphs 0050, 0152-0153; see also figures 14 A-B).

As to claims 7-12 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6. In addition, Motte teaches a carrier medium carrying computer readable code for controlling a computer to carry out any of the above described methods, or to function as any of the above described apparatus (paragraph 0054). A user rating system for books and other items, a prospective buyer may view ratings and comments provided by other users, to evaluate different products before purchase (paragraph 0006). Therefore these claims are rejected for at least the same reasons as claims 1-6. 

As to claims 13-18 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6. In addition, Motte teaches a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server (paragraph 0009). Therefore these claims are rejected for at least the same reasons as claims 1-6. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/22/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156